Title: To James Madison from David Montagu Erskine, 24 February 1807
From: Erskine, David Montagu
To: Madison, James



Sir,
Washington February 24th. 1807

I have had the Honor of receiving your Letter of the 21st. Instant with the Documents it inclosed, respecting William Cox stated to be an American Citizen, detained on board His Majesty’s Ship Caesar, or in the Hospital at Halifax.
I will immediately forward to the Admiral on that Station an Application for his Discharge grounded on the Facts stated concerning him, which, I have no Doubt will receive the Attention it deserves.  With the highest Respect and Consideration, I have the Honor to be, Sir, your most obedient humble Servant

D. M. Erskine

